department of the treasury internal_revenue_service washington d c date cc dom fs corp uilc internal_revenue_service national_office field_service_advice number release date memorandum for from subject steven j hankin chief corporate branch field service division cc dom fs below-market loans subject_to sec_7872 indirect loans between a corporation and its shareholders this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend x a b c d e f corp p sec_1 p sec_2 p sec_3 p sec_4 dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree dollar_figuref dollar_figureg dollar_figureh dollar_figurei dollar_figurej dollar_figurek a b c d e f g h i j k l m n date date issues whether x realized forgone_interest income under sec_7872 in the amounts of dollar_figurea and dollar_figureb for its tax years ending on date and date respectively specifically whether the loan from x to corp can be characterized as an indirect loan between a corporation and its shareholders under sec_7872 whether the loans from x to each of p sec_1 p sec_2 p sec_3 and p sec_4 the borrowing partnerships can be characterized as indirect loans from x to its shareholders under sec_7872 and whether sec_7872 applies to the loans from x to each of b and c conclusions the interest-free loans from x to corp each of the borrowing partnerships and each of b and c may all be classified as corporation-shareholder loans under sec_7872 facts for the taxable years ending date and date the following shareholders owned the stock of x in the following amounts b c d e f l k e b c and d are the children of a e is the estate of the deceased spouse of a a and b are also compensated full-time officers of x while c and d are compensated part-time employees of x x made interest-free demand loans dated date to corp each p sec_1 p sec_2 p sec_3 and p sec_4 the borrowing partnerships and each of b and c the amounts of all of the loans the stock ownership of corp and the capital and profits interest of the borrowing partnerships are as follows a b c d e others amount borrowed corp k d i a d b j h g h m b j h b g h m n p sec_1 p sec_2 p sec_3 p sec_4 b c dollar_figured dollar_figurec dollar_figuree dollar_figuref dollar_figureg dollar_figureh dollar_figurei dollar_figurej dollar_figurek law and analysis law sec_7872 provides that for purposes of this title in the case of any below- market loan to which this section applies and which is a demand_loan the forgone_interest shall be treated as a transferred from the lender to the borrower and b retransferred by the borrower to the lender as interest sec_7872 provides with exceptions not relevant here that this section shall apply to any below-market_loan directly or indirectly between a corporation and any shareholder of such corporation sec_7872 provides that for purposes of this section the term below- market loan means any loan if in the case of a demand_loan interest is payable on the loan at rates less than the applicable_federal_rate sec_7872 provides that the term forgone_interest means with respect to any period during which the loan is outstanding the excess of -- a the amount of interest which would have been payable on the loan for the period if interest accrued on the loan at the applicable_federal_rate and were payable annually on the day referred to in sec_7872 generally the last day of the calendar_year over f the son of c seven children of b c and d b any interest payable on the loan properly allocable to such period sec_7872 provides that in the case of a demand_loan the applicable_federal_rate shall be the federal_short-term_rate in effect under sec_1274 for the period for which the amount of the amount of the forgone_interest is being determined compounded semiannually sec_7872 provides that the term demand_loan means any loan which is payable in full at any time on the demand of the lender prop_reg sec_1 d provides that a below-market_loan is a corporation- shareholder loan if the loan is made directly or indirectly between a corporation and any shareholder of the corporation the amount of money treated as transferred by the lender to the borrower is a distribution of money characterized according to sec_301 if the corporation is the lender or a contribution_to_capital if the shareholder is the lender prop_reg sec_1 c provides a special rule in prop_reg sec_1 d in the case of a below-market_loan that could be characterized as both a compensation- related loan and a corporation-shareholder_loan prop_reg sec_1 d ii provides that a below-market_loan from a corporation that is not a publicly_held_corporation to an employee of the corporation who is also a shareholder owning directly or indirectly more than five percent of the total voting power of all classes of stock entitled to vote or more than five percent of the total number of shares of all other classes of stock or five percent of the total value of shares of all classes of stock including voting_stock of the corporation will be presumed to be a corporation-shareholder_loan in the absence of clear_and_convincing evidence that the loan is made solely in connection with the performances of services prop_reg sec_1 g provides that if a below-market_loan is made between two persons and based on all the facts and circumstances the effect of the loan is to make a gift or a capital_contribution or a distribution of money under sec_301 or in the case of an s_corporation sec_1368 or to pay compensation to a third person indirect participant or is otherwise attributable to the relationship of the lender or borrower to the indirect participant the loan is restructured as two or more successive below-market loans deemed loans for purposes of sec_7872 as follows i a deemed below-market_loan made by the named lender to the indirect participant and ii a deemed below-market_loan made by the indirect participant to the borrower sec_7872 is applied separately to each deemed loan and each deemed loan is treated as having the same provisions as the original loan between the lender and borrower thus for example if a corporation makes an interest-free_loan to another commonly controlled_corporation the loan is restructured as a below-market_loan from the lending corporation to the common parent_corporation and a second below-market_loan from the parent_corporation to the borrowing corporation prop_reg sec_1 g provides that if a lender and a borrower use another person such as an individual a_trust a partnership or a corporation as an intermediary or middleman in a loan transaction and a purpose for such use is to avoid the application of sec_7872 b or c the intermediary will be ignored and the loan will be treated as made directly between the lender and the borrower thus for example if a father and a son arrange their below-market_loan transaction by having the father make a below-market_loan to the father’s partnership followed by a second below-market_loan with substantially identical terms and conditions as the first loan made by the partnership to the son the two below-market loans will be restructured as one below-market_loan from the father to the son analysis background as noted above x loaned money to corp the borrowing partnerships and b and c at a zero percent interest rate therefore the service is alleging that the loans between x and each of the borrowers were below-market demand loans within the meaning of sec_7872 therefore x should be deemed to have received forgone_interest income within the meaning of sec_7872 sec_7872 treats a below-market_loan as if the lender transferred an amount equal to the forgone_interest to the borrower and the borrower immediately transferred such amount to the lender as interest_income the term_loan is interpreted broadly to implement the anti-abuse intent of the statute prop_reg sec_1 a sec_7872 however applies only to certain categories of below-market loans these categories are gift_loans compensation-related loans corporation-shareholder loans tax_avoidance loans and certain other loans classified in the regulations under sec_7872 as significant tax effect loans according to the committee reports for sec_7872 congress believed that the failure to tax below-market loans according to their substance provided taxpayers with opportunities to avoid a number of tax rules specifically corporation-shareholder loans were being used to avoid taxing corporate income at the corporate level s rep no vol 98th cong 2d sess for example by structuring a transaction as an interest-free_loan a corporation could avoid including in income_interest that otherwise would be paid_by its shareholder id as a result a corporation would be in the same economic position as if it were able to deduct amounts distributed as dividends to its shareholder id however if the transaction were structured as a distribution and loan the shareholder would have dividend income and an offsetting interest_deduction and the corporation would have interest_income id to eliminate this abuse a below-market_loan is recharacterized as an arm’s-length transaction in which the lender made a loan to the borrower in exchange for a note requiring the payment of interest at a statutory rate and made a gift distributed a dividend made a contribution_to_capital paid compensation or made another payment to the borrower which in turn is used by the borrower to pay the interest conf comm rep h_r rep no 98th cong 2d sess c b vol specifically in the case of a corporation-shareholder_loan the corporation-lender is treated as paying a dividend which is includible in the income of the shareholder-borrower s rep no vol 98th cong 2d sess the shareholder-borrower is treated as using this payment to pay interest to the corporation-lender at the applicable_federal_rate the corporation is treated as receiving this imputed_interest income at the corporate level also see prop_reg sec_1 d the loan from x to corp a loan between commonly owned corporations that is in substance an indirect below- market loan under sec_7872 should be recast as two or more deemed loans to reflect the substance of the transaction for example a loan that in form is made between commonly owned corporations is in substance characterized one or more indirect loans between the lending corporation the common shareholders and the borrowing corporation sec_7872 applies to any below-market_loan directly or indirectly between a corporation and its shareholder such a transaction should be recast as two deemed loans the first deemed loan being between the lending corporation and its shareholders ie the lending corporation is deemed to have loaned the money to its shareholders and the second deemed loan being between those shareholders and the borrowing corporation ie those shareholders are in turn deemed to have loaned the money received from the lending corporation to the borrowing corporation see prop_reg sec_1 g ii based on our interpretation of sec_7872 and consistent with the proposed_regulations under sec_7872 the loan from x to corp should be treated as an indirect corporation-shareholder_loan under sec_7872 and recast as two deemed loans the first deemed loan is between x and its shareholders and the second deemed loan is between those shareholders and the respective borrowing corporation only the first deemed loan involving petitioner x as the lender is before the tax_court to illustrate the operation of the indirect loan provisions under sec_7872 and the proposed_regulations we will use similar facts to this case but we will assume that individual c owns all of the stock of both x the lending corporation and y the borrowing corporation in form x loans dollar_figure interest-free to y and the applicable_federal_rate is based on these assumed facts sec_7872 would recharacterize the loan from x to y as two deemed loans the first deemed loan would be in the amount of dollar_figure from x to c the second deemed loan would also be in the amount of dollar_figure but from c to y with respect to the first deemed loan x would be treated as having made a loan of dollar_figure pincite to c plus a distribution with respect to its stock to c of dollar_figure thus c would receive dollar_figure of dividend income to the extent that x has earnings_and_profits at least equal to the amount of such distribution c would be treated as having paid dollar_figure as interest to x thus x would have dollar_figure of interest_income with respect to the second deemed loan c should be treated as having made a loan of dollar_figure pincite to y and as having contributed dollar_figure to the capital of y y should be treated as having paid dollar_figure of interest to c the loans from x to the borrowing partnerships as noted above x also made interest-free demand loans to the borrowing partnerships however these partnerships are intermediaries being used by x and its shareholders to avoid the application of sec_7872 that is if x had made these loans directly to its shareholders x would have been subject_to sec_7872 if x sought to avoid the application of that provision by making the loans to the borrowing partnerships instead of to its shareholders the borrowing partnerships may be ignored and the loans may be considered as made by x to its shareholders the loans from x to b and c in this case b and c are employees as well as shareholders of x therefore the loans from x to each of b and c could be classified as either compensation-related loans or corporation-shareholder loans absent evidence that the loans were made solely in_connection_with_the_performance_of_services it is the position of the service that where there is an overlap between the two types of loans such a loan is classified as a corporation-shareholder_loan prop_reg sec_1 c and prop_reg sec_1 d ii the record does not indicate that such loans were made by x to each of b and c in any other capacity than as shareholders therefore the loans from x to each of b and c are classified as corporation-shareholder loans under sec_7872 x receives imputed_interest income on these loans under sec_7872 case development hazards and other considerations
